Citation Nr: 1035908	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-36 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral neuropathy of 
the lower extremities.

2.  Entitlement to service connection for neuropsychiatric 
condition, claimed as depression.

3.  Entitlement to service connection for right hip disability.

4.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include on a secondary basis.

5.  Entitlement to service connection for degenerative joint 
disease of the left knee, to include on a secondary basis.

6.  Entitlement to service connection for cervical spine 
disability, to include on a secondary basis.

7.  Entitlement to service connection for bulging disc and 
herniation, to include on a secondary basis.

8.  Entitlement to service connection for degenerative changes of 
the right ankle, to include on a secondary basis.  

9.  Entitlement to service connection for degenerative changes of 
the left ankle, to include on a secondary basis.  

10.  Entitlement to service connection for left hip disability, 
to include on a secondary basis.

11.  Entitlement to service connection for bilateral 
radiculopathy of the lower extremities.

12.  Entitlement to service connection for hypercholesterolemia.

13.  Entitlement to service connection for thoracic paravertebral 
myositis, also claimed as thoracic lordosis.

14.  Entitlement to an initial rating in excess of 20 percent for 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to January 
2004.  He also has four months and one day of prior active 
service.  In addition, he had prior service with the National 
Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and November 2009 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The June 2005 rating decision granted 
service connection for a lumbar spine disability and assigned a 
20 percent rating.  The June 2005 rating decision also denied 
service connection for a right hip disability and for a 
neuropsychiatric disability claimed as depression.  The November 
2009 rating decision denied service connection for the remaining 
issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With respect to the claim for entitlement to an increased initial 
rating for lumbar spine disability, and the claims for 
entitlement to service connection for a right hip disability and 
for a psychiatric disability, the Board notes that after the last 
supplemental statement of the case on these issues was issued in 
May 2009, the Veteran underwent VA examinations (technically 
pursuant to new claims filed in July 2009), which thoroughly 
encompassed his claimed lumbar spine, right hip, and psychiatric 
disabilities.  The Veteran did not waive his right to have the RO 
first consider such evidence in connection with these three 
claims on appeal.  

With respect to the remaining issues on appeal regarding service 
connection, to include on a secondary basis, each claim was 
denied in the November 2009 rating decision.  Under section 
3.310(a) of VA regulations, service connection may be established 
on a secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

Although the Veteran submitted a timely notice of disagreement 
with respect to each issue in December 2009, no statement of the 
case has been issued.  Accordingly, the Board is required to 
remand these issues to the RO for the issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After 
the RO has issued the statement of the case, the claims should be 
returned to the Board only if the Veteran perfects the appeal in 
a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA notice letter 
complying with the case of Allen v. Brown, 7 
Vet. App. 439, 448 (1995). Specifically, this 
letter should advise him about the elements 
to establish secondary service connection 
pursuant to the provisions of 38 C.F.R. 
§ 3.310 (2009). 

2.  Issue a statement of the case on the 
issues of entitlement to service connection 
for degenerative joint disease of the knees, 
to include on a secondary basis; cervical 
spine disability, to include on a secondary 
basis; bulging disc and herniation, to 
include on a secondary basis; degenerative 
changes of the ankles, to include on a 
secondary basis; a left hip disability, to 
include on a secondary basis; bilateral 
radiculopathy of the lower extremities; 
hypercholesterolemia; thoracic paravertebral 
myositis claimed as thoracic lordosis; and 
bilateral neuropathy.  The statement of the 
case should include the provisions of 
38 C.F.R. § 3.310 (2009).  

The Veteran should be apprised of his right to 
submit a substantive appeal and to have his 
claims reviewed by the Board.  The Veteran 
should be allowed the requisite period of time 
for a response.  If, and only if, the Veteran 
files a substantive appeal on these issues, 
then they should be returned to the Board for 
appellate action

3.  The AOJ should readjudicate the Veteran's 
claim for an increased initial rating for 
lumbar spine disability and his service 
connection claims for a right hip disability 
and for a psychiatric disability, to include 
consideration of all additional evidence 
received since the issuance of the May 2009 
supplemental statement of the case.  If the 
benefits on appeal remain denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case and 
be afforded an opportunity to respond before 
the case is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


